Callahan, J.,
dissenting. I concur with Justice Shea’s dissenting opinion.
I find myself at a loss as to why the majority feels it necessary to determine gratuitously that article first, § 7, of the Connecticut constitution requires the application of the Aguilar-Spinelli tests to a determination of probable cause.
I am in agreement with what was stated by the United States Supreme Court in Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317, 76 L. Ed. 2d 527, reh. denied, 463 U.S. 1237, 104 S. Ct. 33, 77 L. Ed. 2d 1453 (1983), that “the ‘two-pronged test’ has encouraged an excessively technical dissection of informants’ tips, with undue attention being focused on isolated issues that cannot sensibly be divorced from the other facts presented to the magistrate.” Id., 234-35.
“The strictures that inevitably accompany the ‘two-pronged test’ cannot avoid seriously impeding the task of law enforcement . . . .” Id., 237.
“We are convinced that this flexible, easily applied standard [totality-of-the-circumstances] will better achieve the accommodation of public and private interests that the Fourth Amendment requires than does the approach that has developed from Aguilar and Spinelli.” Id., 239.
I feel that making Aguilar and Spinelli the test for determining probable cause under the state constitution is a step backward into that labyrinthine body of hypertechnical rules concerning the criminal law from which I thought we were gradually beginning to emerge.